Knowlton, C. J.
In this Commonwealth,. except as to matters between husband and wife, “ a married woman may sue and be sued in the same manner as if she were sole.” R. L. c. 158, § 6. The result is that a married woman who is injured through the negligence of another may recover damages for her injury on her sole and separate account. At the same time, as her husband is bound to provide for her support, he may maintain an action in his own name to recover the expenses to which he is put for her care and cure, as well as for his loss of consortium. Kelley v. New York, New Haven, & Hartford Railroad, 168 Mass. 308. These are separate actions to recover damages which each suffered individually from the same wrong. Except so far as the consequences of the wrong are to be considered in assessing damages, the liability of the defendant depends upon the same facts in each case; but the actions are as independent of each other as are two actions founded on a collision of two teams, caused by the negligence of the defendant, one brought by the driver, a servant of the owner of the team, to recover for his personal injuries, and the other by the owner, to recover for damages to his horses and wagon. The defendant’s liability for the damages in the two cases depends upon the same facts, but there is no privity between the plaintiffs. Each is enforcing an independent right.
A judgment in one of these cases cannot be put in evidence in a subsequent trial of the other. A former adjudication is binding only upon the parties to the suit and those who are in privity with them. Eastman v. Cooper, 15 Pick. 276. Sparhawk v. Wills, 5 Gray, 423. As was said in Sturbridge v. Franklin, 160 Mass. 149, 151, “ It creates no privity between two parties that, as litigants in two different suits, they happen to be' interested in proving or disproving the same facts.”
The ruling that the judgment for the defendant in a former action brought by the plaintiff’s wife was a bar to the action *565brought by the plaintiff was erroneous. There are decisions under similar statutes in other States in support of this view. Neeson v. Troy, 29 Hun, 173. Groth v. Washburn, 39 Hun, 324. Stamp v. Franklin, 144 N. Y. 607. Walker v. Philadelphia, 195 Penn. St. 168. Brierly v. Union Railroad, 26 R. I. 119.

Exceptions sustained.